In the United States Court of Federal Claims
                                   No. 19-399C
                              (Filed March 31, 2022)
                             NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                  *
AXE MURDERER TOURS GUAM, *
INC.,                             *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *
                                      ORDER

       Plaintiff, Axe Murderer Tours Guam (Axe Murderer) alleges that the United
States Air Force breached the exclusivity provision of its concessionaire contract by
knowingly allowing others besides Axe Murderer to advertise, solicit, and provide
dive tours, training, and certification services on Anderson Air Force Base (AAFB).
Compl. ¶¶ 21–31. The plaintiff also seeks damages because of a relocation and
diminution of plaintiff ’s AAFB facility due to a renovation project. Id. ¶¶ 35–57.
       In the course of discovery, the government requested the production of “Profit
Center Breakdown” reports regarding an off-base operation of Axe Murderer,
commonly called the “Beach House” location, for the years 2013 through 2017. See
Ex. 2 to Def.’s Mot. to Compel (Def.’s Mot.), ECF No. 37-2, ¶ 10. Axe Murderer has
refused to produce these documents because it believed that the reports are not
relevant. See Pl.’s Resp. to Def.’s Mot. (Pl.’s Resp.), ECF No. 38, at 1–7. The
government has moved to compel the production of these documents, presumably
pursuant to Rule 37(a)(3)(B)(iv) of the Rules of the United States Court of Federal
Claims (RCFC). See Def.’s Mot. at 1–9; Def.’s Reply, ECF No. 39, at 1–8.
      Identical to the Federal Rule of Civil Procedure on which it is patterned, see
Fed. R. Civ. P. 26(b)(1), our court’s general discovery rule allows “discovery
regarding any non-privileged matter that is relevant to any party’s claim or
defense.” RCFC 26(b)(1). While these rules have traditionally been “broadly
construed,” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978), the most
recent amendments to them may be seen as narrowing somewhat the scope of
discovery. This might be in part the result of deleting from the defined scope of
discovery the phrase indicating that “relevant information” included information
which “appears reasonably calculated to lead to the discovery of admissible
evidence,” Fed. R. Civ. P. 26(b)(1) (2014), but would primarily stem from
incorporating into the defined scope the qualifier that discovery must be
“proportional to the needs of the case,” RCFC 26(b)(1); see also Fed. R. Civ. P.
26(b)(1).1
       Plaintiff does not argue that the documents requested would be particularly
difficult or costly to produce or that any other consideration made the discovery
request not “proportional” to the needs of the case. See Pl.’s Resp. at 1–7. Nor does
it assert a privilege protecting the documents. See id. Its only basis for opposing
the discovery is its belief that the discovery is not relevant to its claim of lost sales
revenue at its AAFB location, as the reports concern sales at a different site with
different clientele. Id.
       But even if Axe Murderer itself will not rely on or use these reports to prove
damages, see Pl.’s Resp. at 4, its theory of the case does not dictate the limits of the
scope of discovery.2 A discoverable “matter” need only be “relevant to any party’s
claim or defense,” RCFC 26(b)(1), and here, the government maintains that a
portion of the revenue shortfall relative to Axe Murderer’s expectations for the
AAFB location could have been due to customers who instead patronized the
potentially-more convenient Beach House location, Def.’s Mot. at 3–9. Thus, any
information which can bolster this theory will tend to disprove damages of the size
requested by plaintiff and is relevant to both Axe Murderer’s claims and the
government’s defenses. To be relevant for discovery purposes, the probative
strength of the information does not matter, and indeed the information “need not
be admissible in evidence to be discoverable.” RCFC 26(b)(1). The “matter”

1 Curiously, the Advisory Committee justified deletion of the “reasonably
calculated” phrase on its belief that “[t]he phrase has been used by some,
incorrectly, to define the scope of discovery.” Advisory Committee Notes, 2015
Amendment.to Fed. R. Civ. P. 26. But the referenced “some” included the Supreme
Court, see, e.g., Herbert v. Lando, 441 U.S. 153, 159 (1979); the Federal Circuit, see,
e.g., In re MSTG, Inc., 675 F.3d 1337, 1342 (Fed. Cir. 2012); and all twelve regional
Courts of Appeals. See Richard Briles Moriarty, And Now for Something Completely
Different: Are the Federal Civil Discovery Rules Moving Forward into a New Age or
Shifting Backward into a “Dark” Age? 39 Am. J. Trial Advoc. 227, 239 & nn. 68–70
(2015) (collecting cases).

2 This situation is different from that in DNC Parks & Resorts at Yosemite, Inc. v.
United States, 137 Fed. Cl. 708, 710 (2018), which plaintiff relies upon, see Pl.’s
Resp. at 3–4. Here, the government seeks revenue reports generated by the
plaintiff and relating to the same activities upon which the latter bases its claims,
while DNC Parks concerned information gathered by a third party.
                                          -2-
encompassed by the request must be relevant, and here there is the possibility that
AAFB location sales dropped because Beach House sales increased. Whether such a
diversion of customers can be proven by or inferred from the information requested,
it is premature to say. But it appears to be a matter that is within the proper scope
of discovery. The government’s motion to compel the production of these
documents, to the extent they exist, is, accordingly, GRANTED.3
IT IS SO ORDERED.


                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Senior Judge




3 The Court notes that defendant requests reports for the Beach House location
starting from January 1, 2013, see Ex. 2 to Def.’s Mot., ¶10, but plaintiff indicates
that its business opened in that location in 2015, see Pl.’s Resp. at 5.
                                         -3-